Citation Nr: 1639476	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-03 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to service connection for myasthenia gravis.

3.  Entitlement to service connection for primary biliary cirrhosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to February 1985.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In May 2014, the Board remanded the case to the RO for further development and adjudicative action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for a respiratory disability, myasthenia gravis, and primary biliary cirrhosis.  The Veteran asserts that the record is incomplete and that the missing records show that her claims are not based solely on illnesses that began many years after leaving service. 

The Veteran's assertions suggest that there may be additional treatment records from directly after her service that have not been associated with the file.  Additional development is necessary to obtain these records.  

The Veteran's spouse served on active duty after the Veteran left service, and she suggested in a May 2011 informal conference that her post-service treatment records before 1995 may be associated with her husband's service treatment records (STRs).  The RO searched for files associated with the Veteran's spouse, but the June 2011 negative response indicated, "The document or information requested is not a matter of record.  The personnel record was retired to Code 13, the health record was not.  The RO submitted another request for information in June 2011.  The July 2011 negative response to that request indicated that outpatient dependent medical records for the Veteran were not found at Fort Rucker, Alabama for either 1998 or 1999.  

Additional development should be undertaken to obtain the records the Veteran has identified.  The June 2011 request indicates that the response was limited only to records from 1998 and 1999.  Further, the Veteran in her June 2009 claim stated that a flight surgeon in Gratenwoehr, Germany told her there may be a link between an antibody in her blood and her claimed disabilities.  It does not appear that the RO attempted to obtain treatment records from the Veteran's time in Germany.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she identify where she lived and when, to include if necessary a list of her spouse's duty stations, between 1985 and 1999.  Request that the Veteran identify where she was treated at each location.  Request that the Veteran provide authorizations to obtain any private health care treatment records at each location.  Obtain any pertinent medical treatment records from VA at each location, to include any treatment records stored as dependent records with her spouse's treatment records.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c). If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  After the above development has been completed, contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, and request that a search be conducted for any treatment records pertaining to the Veteran, to include records stored as dependent records with her spouse's records during the following period: 1985 to 1999.  This search should include, but not be limited to, a specific search for outpatient treatment records at Fort Rucker, Alabama and Grafenwoehr, Germany, among any other facilities that Veteran identifies or that may be relevant.

3.  If the above development results in new records, provide a copy of these records to the VA examiner who examined the Veteran in October 2014 and provided an opinion in December 2014.  Ask the VA examiner to provide addendum opinions for each of the Veteran's claims addressing any new evidence obtained and whether this evidence changes any of the examiner's opinions.  Only if the VA examiner deems it necessary, schedule the Veteran for a VA examination.  If the VA examiner is not available, the claims folder should be reviewed by another examiner and the examiner should provide addendum opinions addressing the Veteran's claims and any new evidence.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







